J-S05009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AARON EZALL BEARD                          :
                                               :
                       Appellant               :   No. 806 WDA 2018

              Appeal from the Judgment of Sentence April 23, 2018
                 In the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0000470-2018,
                                         CP-07-CR-0000471-2018,
                                         CP-07-CR-0000984-2016,
                                         CP-07-CR-0001367-2017,
                                         CP-07-CR-0001974-2016


BEFORE:      PANELLA, P.J., NICHOLS, J., and STRASSBURGER*, J.

MEMORANDUM BY PANELLA, P.J.:                           FILED AUGUST 27, 2019

       Aaron Ezall Beard appeals1 from the judgement of sentence imposed

after Beard and the Commonwealth entered into a negotiated plea agreement.

We affirm.




____________________________________________


1 We note Beard’s notice of appeal lists five separate docket numbers. See
Notice of Appeal, 5/23/18. In June of 2018, the Pennsylvania Supreme Court
in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), held that “when a
single order resolves issues arising on more than one lower court docket,
separate notices of appeal must be filed. The failure to do so will result in
quashal of the appeal.” Id., at 977 (footnote omitted). Nevertheless, the
Walker Court specifically announced its decision would be applied
prospectively only. See id. Therefore, because the notice of appeal in the
present case was filed before Walker, we need not quash this appeal.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S05009-19


       Beard was charged under the above five docket numbers with various

crimes and offenses. He was charged under CP-07-CR-0000984-2016 with

two counts of aggravated assault and related crimes. He was charged under

CP-07-CR-0001974-2016 with two counts of forgery and related offenses. He

was charged under CP-07-CR-0001367-2017 with one count of retail theft.

Finally, he was charged under both CP-07-CR-0000470-2018 and CP-07-CR-

0000471-2018 with one count of forgery and other related offenses.

       At the guilty plea hearing, the Commonwealth and Beard presented the

trial court with an agreement whereby Beard would be sentenced to three and

one-half to fifteen years of incarceration. After administering an oral colloquy

to Beard,2 the trial court accepted the negotiated plea and proceeded

immediately to sentencing. Beard was sentenced at the above docket numbers

to the agreed-upon aggregate term of three and a half to fifteen years of

incarceration.

       Beard subsequently filed a motion to modify sentence contending his

sentence was an abuse of discretion by the trial court and he should have




____________________________________________


2 As part of the oral colloquy, Beard acknowledged that he understood the
plea agreement as outlined by the prosecutor and his counsel, that he wished
to plead guilty in accordance with that plea agreement, and that he
understood the rights he was waiving. See N.T., Guilty Plea & Sentencing,
4/23/2018, at 3-5. He further acknowledged that he completed two different
sets of guilty plea colloquy forms which included the agreed-upon sentence.
See id., at 4.

                                           -2-
J-S05009-19


received a lesser sentence. See Motion to Modify Sentence, filed 5/23/2018,

at 1. The motion was denied. This appeal followed.

      Beard’s sole issue on appeal is a challenge to the discretionary aspects

of sentencing. Specifically, Beard argues “the sentence imposed was excessive

under the facts and circumstances of the instant case.” Appellant’s Brief, at

18. Because Beard pled guilty, we must examine the effect of his guilty plea

upon his discretionary aspects claim. “Generally, a plea of guilty amounts to

a waiver of all defects and defenses except those concerning the jurisdiction

of the court, the legality of the sentence, and the validity of the guilty plea.”

Commonwealth v. Morrison, 173 A.3d 286, 290 (Pa. Super. 2017) (citation

omitted).

      It is well settled when the plea agreement contains a negotiated
      sentence which is accepted and imposed by the sentencing court,
      there is no authority to permit a challenge to the discretionary
      aspects of that sentence. If either party to a negotiated plea
      agreement believed the other side could, at any time following
      entry of sentence, approach the judge and have the sentence
      unilaterally altered, neither the Commonwealth nor any defendant
      would be willing to enter into such an agreement. Permitting a
      discretionary appeal following the entry of a negotiated plea would
      undermine the designs and goals of plea bargaining, and would
      make a sham of the negotiated plea process.

Id. (citation and formatting omitted)

      Here, Beard negotiated the terms of his guilty plea, including the specific

duration of the sentence with which he now takes issue. After accepting his

plea, the trial court sentenced him to the agreed-upon sentence. See Order

of Sentence, 5/4/2018. Beard did not challenge the validity of the plea


                                      -3-
J-S05009-19


proceedings or move to withdraw his plea. Thus, Beard received precisely the

sentence for which he bargained, and cannot challenge the discretionary

aspects of that sentence. See Commonwealth v. Reichle, 589 A.2d 1140,

1141 (Pa. Super. 1991) (dismissing Appellant’s appeal of discretionary aspects

of sentence where she received precisely what she was promised under the

terms of her negotiated plea agreement); see also Commonwealth v.

Eisenberg, 98 A.3d 1268, 1276 (Pa. 2014) (“When a negotiated plea includes

sentencing terms … the defendant’s knowing and voluntary acceptance of

those terms rightly extinguishes the ability to challenge a sentence the

defendant knew was a proper consequence of his plea”); Commonwealth v.

Baney, 860 A.2d 127, 131 (Pa. Super. 2004) (finding an appellant may not

challenge the discretionary aspects of his sentence when his negotiated plea

included the terms of his sentence). Accordingly, we find Beard’s sole issue

merits no relief.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/27/2019




                                    -4-
J-S05009-19




              -5-